Citation Nr: 9908523	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to a service-connected prostato-
urethritis disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to July 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
or link between prostate cancer and a service-connected 
prostato-urethritis disability, or any incident of the 
veteran's active military service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for service connection for prostate cancer, to include 
as secondary to a service-connected prostato-urethritis 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be established for a disorder 
such as prostate cancer with evidence that the disease was 
manifested to a degree of 10 percent within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service 
connection may be granted for disabilities that are 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Furthermore, 
any additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  Savage, 10 Vet. App. at 498.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

The Board has thoroughly reviewed the evidence of record, and 
finds that for the reasons set forth below, there is no basis 
for establishing service connection for prostate cancer.  

The record reveals that in a July 1947 rating decision, the 
veteran was granted service connection for chronic 
prostatitis, evaluated as noncompensable.  In an August 1947 
rating decision, the RO recharacterized the veteran's 
disability as prostato, urethritis, chronic, mild.  Many 
years later, in August 1992, the veteran filed a claim for 
service connection for prostate cancer.  In a May 1993 
Statement in Support of Claim, the veteran indicated that he 
was claiming service connection for prostate cancer, as 
secondary to his service-connected prostato-urethritis 
condition.  

At this point the Board would note that the veteran's service 
medical records contain no evidence of prostate cancer.  In 
addition, there are no medical records in the veteran's 
claims file which show that prostate cancer was manifested 
within one year of the veteran's separation from service.  As 
such, service connection for prostate cancer on a direct or 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Private medical records from Dr. Satish Sood, reveal that in 
approximately February 1992, the veteran was diagnosed with 
carcinoma of the prostate.  In March 1992, the veteran 
underwent a radical retropubic prostatectomy with bilateral 
pelvic lymphadenectomy.  The final diagnosis was 
adenocarcinoma of the prostate.  In March 1993, the veteran 
underwent a VA examination and the examiner noted that the 
veteran underwent a "radical retropeutic [sic] 
prostatectomy" during the prior year.  The record contains 
numerous other private medical records from various medical 
centers, hosptials, and physicians, reflecting treatment for 
prostate cancer.  However, the Board has thoroughly reviewed 
those records, and they are devoid of any medical evidence of 
a relationship between the veteran's prostate cancer and his 
service-connected prostato-urethritis disability.  As such, 
there is no basis for establishing secondary service 
connection.  See 38 C.F.R. § 3.310(a).  There is also no 
medical evidence of record of a nexus, or link, between any 
current prostate cancer and an incident of the veteran's 
active military service, so as to establish service 
connection on a direct basis or presumptive basis.  

The Board acknowledges the veteran's contentions, as 
presented in his Substantive Appeal, in which he maintains 
that his chronic prostato-urethritis developed into a 
cancerous condition of the prostate.  However, as the veteran 
does not appear to have had any medical training or 
expertise, his unsupported assertions do not constitute 
competent evidence of the required medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions).  
See also Grottveit, 5 Vet. App. at 93 (lay assertions of 
medical [etiology] cannot constitute evidence to render a 
claim well grounded under section 5107(a)).  In short, in the 
absence of competent medical evidence of a nexus between the 
veteran's prostate cancer and his service-connected prostato-
urethritis, or an incident of his active military service, 
his appeal must fail as not well grounded. 

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for service connection for prostate 
cancer.  As such, the VA is under no further duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  The Board views its discussion as 
sufficient to inform the veteran of any evidence necessary to 
present a well-grounded claim for service connection for 
prostate cancer.  See McKnight,131 F.3d at 1485; Robinette, 8 
Vet. App. at 77-78.  In that regard, competent medical 
evidence is needed that establishes a current diagnosis of 
prostate cancer, or residuals of prostate cancer, as well as 
competent medical evidence of a nexus, or link, between 
prostate cancer and a service-connected disability, or an 
incident of the veteran's active military service.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for prostate cancer, to include as 
secondary to a service-connected prostato-urethritis 
disability, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 
- 4 -


- 1 -


